DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election
Claims 1 and 15 appear to be generic to the following disclosed patentably distinct species:
Species A – Figs. 1A, 1B, and 2 – 4
	Sub-species A-1 – Fig. 5 and Figs. 1A, 1B, and 2 – 4 - flap door flat against aircraft exterior surface
	Sub-species A-2 – Fig. 6 and Figs. 1A, 1B, and 2 – 4 - flap door flat against inside of duct
Species B – Figs. 8, 9, and 12 – flap door (3) and movable blind (5) both hinged at location 8
Species C – Figs. 10, 11, and 13 – flap door (3) hinged at location 7 and movable blind (5) hinged at location 8.

Fig. 7 appears to be a generic movable blinds/slats
Fig. 14 appears to be a generic aircraft. 

One of Species A, B, and C should be elected.  If Species A is elected, then one of Sub-species A-1 or A-2 should be elected.  Following the election, applicant should identify the claims which read on the elected species.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  For example, Species A appears to be a single door unit that pivots between an open and closed position, whereas Species B and Species C illustrate two separate door units that are pivotable independent of each other.  Species B illustrates flap door (3) and movable blind (5) both hinged at location (8) side of the air duct.  Species C illustrates flap door (3) hinged at location (7) on one side of the air duct and movable blind (5) hinged at location (8) on an opposite side of the air duct.  The different species would require different text searches and the possible application of different prior art references.  Therefore, there is a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Jeffry H. Nelson on 02/01/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LORNE E MEADE/Primary Examiner, Art Unit 3741